Citation Nr: 0500871	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-18 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from August 1997 to August 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied an 
increased (compensable) rating for residuals of left inguinal 
hernia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

By letter dated March 10, 2004, the veteran was notified of 
being scheduled for VA examination later that month.  The 
letter was sent to the veteran's last known address of 
record, and advised him that his failure to appear would 
result in an adjudication of his claim based on the evidence 
of record.  The veteran did not report for his VA 
examination, and the RO issued a Supplemental Statement of 
the Case (SSOC) on April 13, 1004.  On May 4, 2004, the RO 
resent the SSOC on account of an address change for the 
veteran.  The record does not disclose how the RO was advised 
of the address change nor when the address change became 
effective.  A review of the VACOLS diary does not clarify the 
discrepancy as it only shows that the address was edited 
after the issuance of the May 2004 SSOC.

A claim for an increased rating must be denied when a 
claimant fails to appear for a scheduled VA examination.  
38 C.F.R. § 3.655(b) (2004); Engelke v. Gober, 10 Vet. App. 
396, 399 (1997).  The Board must assure that the veteran has 
had proper notice of his scheduled VA examination prior to 
denying the claim without a merits review.  Thus, the Board 
requires that the veteran be rescheduled for VA examination, 
with notice sent to his known current address, in order to 
determine the nature and severity of his residuals of left 
hernia repair.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should obtain the veteran's 
complete VA clinic records since January 
2003.

2.  The RO should notify the veteran that his 
failure to report for VA examination without 
good cause requires VA to deny his increased 
rating claim pursuant to the provisions of 
38 C.F.R. § 3.655(b).  This letter should 
instruct the veteran to ignore any 
information to the contrary indicated on his 
exam scheduling letter.

3.  Upon completion of the above-mentioned 
development, the RO should schedule the 
veteran for appropriate VA examination in 
order to determine the nature and severity of 
his residuals of left inguinal hernia repair.  
The claims folder and a copy of this remand 
must be provided to the examiner prior to 
examination.  The examiner should be 
requested to fully describe all symptoms 
attributable to the left hernia repair 
residuals, to include the presence or absence 
of recurrence, reducibility and 
supportability of left inguinal hernia. 

4.  The RO should also schedule the veteran 
for skin examination in order to determine 
the nature and severity of his left inguinal 
repair scar.  The claims folder and a copy of 
this remand must be provided to the examiner 
prior to examination.  The examiner should 
provide a measurement, in terms of square 
inches, of the area encompassed by the 
surgical scar.  The examiner should also 
describe all symptoms attributable to the 
surgical scar, to include the presence or 
absence of soft tissue damage, skin covering 
loss and painfulness on palpation as well as 
whether the scar results in the limitation of 
motion of any body part.

5.  Thereafter, the RO should readjudicate 
the claims on appeal.  If the veteran fails 
to report for VA examination without good 
cause, the RO must apply the provisions of 
38 C.F.R. § 3.655(b).  If any benefit sought 
on appeal remains denied, the veteran and his 
representative should be provided an SSOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


